Case 2:18-cv-00315-TPB-MRM Document 39-1 Filed 01/22/20 Page 1 of 2 PageID 477




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION



  PAMELA VICKARYOUS, an individual,                         CIVIL ACTION

                       Plaintiffs,
                                                            Case No. 2:18-cv-315
  v.
                                                            Judge: Thomas P. Barber
  THE SCHOOL BOARD OF COLLIER
  COUNTY, a political subdivision of the State of           Mag. Judge: Mac R. McCoy
  Florida,

                       Defendant.


   INDEX OF EXHIBITS ON PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

                  EXHIBIT NO.        EXHIBIT DESCRIPTION
                  1                  Decl. of Vickaryous
                  2                  2014 Performance Review
                  3                  2015 Performance Review
                  4                  2015-16 Performance Review
                  5                  2016 Performance Review
                  6                  Principal Performance Review
                  7                  May 2017 Performance Review
                  8                  2015 Union Survey
                  9                  2016 Union Survey
                  10                 NISL Professional Learning
                  11                 5-Star School Award
                  12                 October 2017 Observation
                  13                 CCSO Report
                  14                 Text Message
                  15                 Depo. of Wenrich
                  16                 CCSO Police Report
                  17                 Memorandum of Understanding
                  18                 No Deputy Emails
                  19                 Investigation & Confidentiality
                                     Agreements
                  20                 January 24, 2018 Reprimand, p. 2
                  21                 Formal Suspension from Patton
                  22                 Charlie Vickaryous Confidentiality
                                     Agreement


                                                1
Case 2:18-cv-00315-TPB-MRM Document 39-1 Filed 01/22/20 Page 2 of 2 PageID 478




                   23                January 26, 2018 Email
                   24                January 30, 2018 Email
                   25                February 15, 2018 Email
                   26                February 22, 2018 Email
                   27                April 17, 2018 Nonrenewal
                   28                April 18, 2018 Ratification from Patton


                                       Respectfully submitted,

 Dated: January 22, 2020               s/ Benjamin H. Yormak
                                       Benjamin H. Yormak
                                       Florida Bar Number 71272
                                       Trial Counsel for Plaintiff
                                       Yormak Employment & Disability Law
                                       9990 Coconut Road
                                       Bonita Springs, Florida 34135
                                       Telephone: (239) 985-9691
                                       Fax: (239) 288-2534
                                       Email: byormak@yormaklaw.com



                                 CERTIFICATE OF SERVICE

        I hereby certify that on January 22, 2020, I electronically filed the foregoing with the Clerk

 of Court by using the CM/ECF system. I further certify that I mailed the foregoing document and

 the notice of electronic filing by first-class mail to the following non-CM/ECF participants: None.

                                       s/ Benjamin H. Yormak
                                       Benjamin H. Yormak




                                                  2
